Order, Supreme Court, New York County (Walter Tolub, J.), entered on or about July 30, 2002, which, upon reargument, adhered to the prior order of the same court and Justice, entered April 9, 2002, granting defendants’ motion and cross motion for summary judgment dismissing the complaint, and denied that branch of plaintiffs motion seeking to renew its opposition to defendants’ summary judgment motions, unanimously affirmed, without costs.
The motion court properly adhered to its prior grant of summary judgment since plaintiff tenant, in this action to recover for allegedly inadequate premises security, failed to respond to defendant landlord’s and managing agent’s prima facie showing that they had met their obligation to take minimal security measures to protect plaintiff from the criminal conduct of third parties, with evidence sufficient to raise a triable issue as to whether the precautions taken by defendants were, in fact, adequate under the circumstances (cf. Wayburn v Madison Land Ltd. Partnership, 282 AD2d 301 [2001]). Renewal was properly denied in light of plaintiffs failure to offer a reasonable excuse for its failure to submit the proffered new matter on the prior motion (see Cuccia v City of New York, 306 AD2d 2, 2-3 [2003]). In any event, the new matter, an expert affidavit, even if considered, would not have sufficed to raise a triable issue since it was conclusory and did not explain how the vague departures *130noted were causally related to plaintiffs damages (see Nangano v Mount Sinai Hosp., 305 AD2d 473 [2003]). Concur—Nardelli, J.P., Mazzarelli, Rosenberger, Lerner and Friedman, JJ.